eof
me

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified). . Page | of |

Ib
h
ft
b
4

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

United States of America JUDGMENT IN A CRIMINAL CASE
Yv. (For Offenses Committed On or After November I, [987} ‘
Jose Alejandro Martinez-Sanchez Case Number: 3:20-mj-20175

 

Chandra Leigh Héterson =—TTr

Defendant's Attorney

 

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 93941298 a
JAN 2 7 2020
THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint CLERK US DISTRICT COURT |,
SUUTHERN DISTRICT Or CAcironn
C) was found guilty to count(s) BY DEPUTY]
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense | Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
Cl The defendant has been found not guilty on count(s)
C) Count(s) dismissed on the motion of the United States.
IMPRISONMENT

 

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: ,
im ‘ / r

LI. TIME SERVED [] days SO :

 

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, January 27, 2020
Date of Imposition of Sentence

Kat WM

HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Received
DUSM

 

Clerk’s Office Copy 3:20-mj-20175

 
